PER CURIAM.
This is an appeal from an order denying appellant’s motion for post-conviction relief. The trial court denied the motion without an evidentiary hearing. Although appellant based his motion on several grounds, the only ground which might entitle him to the relief sought would be his claim of ineffective assistance of counsel. The trial court’s order denying the ineffective assistance of counsel claim asserted that the record refuted appellant’s allegations, but no portion of the record or file was attached to the order.
We reverse and remand with instructions for the trial court to either attach that portion of the record which was found to refute appellant’s allegation or to conduct an evidentiary hearing. Calhoun v. State, 362 So.2d 726 (Fla. 1st DCA 1978).
MILLS, C. J., and McCORD and WENT-WORTH, JJ., concur.